NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted January 21, 2010*
                                   Decided January 29, 2010

                                            Before

                               JOHN L. COFFEY, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

No. 09‐2898

LISA J. GILLARD,                                     Appeal from the United States District
       Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 08 C 6193
ALEXANDER S. MICHALAKOS, et al.,
     Defendants‐Appellees.                           Charles P. Kocoras,
                                                     Judge.

                                          O R D E R

       Lisa Gillard claims that a lawyer trying to execute a judgment for unpaid rent
violated the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692‐1692o.  The district court
dismissed the complaint for failure to state a claim.  We affirm that decision.




       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).  
No. 09‐2898                                                                                  Page 2

        Gillard rented a Chicago condominium from Delphin and Angela Melchor.  When
she failed to pay the rent, the Melchors filed an eviction action in state court and were
awarded possession and $17,375.  More than a year later, in October 2008, Gillard brought
this lawsuit claiming that the Melchors and their lawyer, Alexander Michalakos, had
violated the FDCPA in trying to collect the judgment.  The complaint, which we accept as
true, see Lake v. Neal, 585 F.3d 1059, 1060 (7th Cir. 2009), alleges that the Melchors assaulted
Gillard on a city bus, and that Michalakos placed a lien on her bank account by serving the
bank with a citation to discover assets, see 735 ILL. COMP. STAT. 5/2‐1402.  These actions,
according to Gillard, constituted “abusive, deceptive, and unfair” debt‐collection practices.

        The Melchors were never served with process, and thus were never made parties to
the lawsuit.  See FED. R. CIV. P. 4; Leber v. Universal Music & Video Distrib., Inc., 332 F.3d 452,
454‐53 (7th Cir. 2003); Bagola v. Kindt, 131 F.3d 632, 637 (7th Cir. 1997).  We need not
mention them further.  Michalakos moved to dismiss the complaint for failure to state a
claim.  See FED. R. CIV. P. 12(b)(6).  In granting that motion, the district court reasoned that
Gillard nowhere alleges that Michalakos was acting as a “debt collector” within the
meaning of  the FDCPA, and that, at all events, his actions did not violate the statute.

        On appeal Gillard principally contends that Michalakos is a debt collector and that
by placing the lien on her bank account he violated the FDCPA’s proscription against using
“unconscionable means” to collect a debt.  See 15 U.S.C. § 1692f.  A lawyer’s collection
efforts can potentially lead to liability under the FDCPA, but only if the attorney qualifies as
a “debt collector” as defined in the statute.  See 15 U.S.C. § 1692(a)(6); McCready v. eBay, Inc.,
453 F.3d 882, 888 (7th Cir. 2006); Boyd v. Weber, 275 F.3d 642, 644 (7th Cir. 2001); Jenkins v.
Heintz, 25 F.3d 536, 538 (7th Cir. 1994).  The district court concluded that Gillard’s complaint
does not allege that Michalakos was acting as debt collector; he is not explicitly described as
a “debt collector,” and neither does the complaint say that he regularly collected debts or
that the principal purpose of his law practice was to collect debts.  But whether or not
Michalakos was functioning as a “debt collector,” his use of § 5/2‐1402 to obtain a lien on
Gillard’s bank account did not violate § 1692f.  We so held in Beler v. Blatt, Hasenmiller,
Leibsker & Moore, LLC, 480 F.3d 470, 475 (7th Cir. 2007), and Gillard’s only answer to that
decision is that we should disregard it.  See also Shimek v. Weissman, Nowack, Curry, & Wilco,
P.C., 374 F.3d 1011, 1013‐14 (11th Cir. 2004).

        Gillard’s remaining contentions are likewise meritless.  She insists that her complaint
states a claim under 15 U.S.C. § 1692e(7), which imposes liability if a debt collector tries to
disgrace a debtor by falsely implying or representing that he committed a crime or engaged
in other misconduct.  See McMillan v. Collection Prof’ls Inc., 455 F.3d 754, 760‐61 (7th Cir.
2006).  As the district court pointed out, nowhere in her complaint does Gillard allege that
Michalakos said or implied anything about her that was not true.  The absence of allegations
No. 09‐2898                                                                              Page 3

also dooms Gillard’s suggestion that her complaint accuses Michalakos of engaging in
harassing conduct, see 15 U.S.C. § 1692d, by sending his clients to assault her on the bus. 
There is no hint of a connection between Michalakos and the assault.

                                                                                   AFFIRMED.